Exhibit 10.1

 

SECOND AMENDMENT TO THE PARTIES’ JULY 10, 2014

CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Second Amendment to the Parties’ July 10, 2014 Confidential Settlement
Agreement and Mutual Release (“Settlement Agreement”), and amended for the first
time on July 29, 2014 (the “First Amendment”), is made on July 30, 2015 between
Cyalume Technologies, Inc., (“Cyalume”) and Cyalume on behalf of Emil Jachmann
(“Jachmann”), in the first instance, and OmniGlow LLC (“OmniGlow”), Randye M.
Holland and Stanley M. Holland as Trustees of the Randye M. Holland and Stanley
M. Holland Trust, the Leemon Family LLC and Ira Leemon, in the second instance,
(individually sometimes referred to as a “Party” and collectively as the
“Parties”).

 

RECITALS

 

A.                WHEREAS, on July 10, 2014, the Parties executed the underlying
Confidential Settlement Agreement and Mutual Release (the “Settlement
Agreement”) and exchanged signatures.

 

B.                 WHEREAS, Paragraph 3 of the Settlement Agreement provided as
follows:


Settlement Payment. Cyalume shall either:


a. pay the settlement amount of $4,547,851.47 (“Settlement Amount”); OR

 





 

 

 



b. make an initial good faith payment of $250,000 to OmniGlow on July 10, 2014,
by wire transfer to: “CitiBank, Acct. No. 35354087, ABA No. 021000089.” Within
21 days from the execution of this Agreement, Cyalume shall make an additional
down payment of One Million Dollars ($1,000,000.00) payable Six Hundred
Twenty-five Thousand Dollars ($625,000.00) to Stanley Holland by wire transfer
to “Wells Fargo, Acct. No. 0264433509, ABA No. 121000248” and Three Hundred
Seventy-five Thousand Dollars ($375,000.00) to OmniGlow by wire transfer. In
addition, within 14 days from the execution of this Agreement, Cyalume shall
transfer 625,139 shares of Cyalume stock, one-half to Holland and one-half to
OmniGlow. Further, Cyalume may fully satisfy the remaining balance due on the
Settlement Amount by either making additional payments by cash and/or through
cooperative manufacturing credits of (i) One Million Nine Hundred Thousand
Dollars ($1,900,000.00) in cash or credits if paid and received by OmniGlow
within eighteen (18) months from the Effective Date of this Agreement, or (ii)
Two Million Three Hundred Fifty Thousand Dollars ($2,350,000.00) in cash or
credits if paid and received by OmniGlow within twenty seven (27) months from
the Effective Date of this Agreement. If Cyalume fails to fully satisfy the
payment obligation on the Settlement Amount through 2(b)(i) or 2(b)(ii), then
after twenty seven (27) months from the Effective Date, any balance remaining
from the Settlement Amount will be due and payable plus accrued interest at
simple interest rate of 10% per annum (“Interest Rate”) on the unpaid balance
(Settlement Amount less all payments made from the Effective Date forward) from
the Effective Date until paid in full and OmniGlow can use all available
remedies to obtain payment of any balance. In order to avoid any confusion
regarding the interest calculation described in the preceding sentence, an
example is provided as follows for illustration purposes only: From the
Effective Date, the remaining balance would be $4,297,851.47, reflecting
$250,000 good faith payment to OmniGlow. This remaining balance will accrue
interest at the Interest Rate until next payment. Upon payment of an additional
$1,000,000 by Cyalume, the remaining balance will be reduced to $3,297,851.47
and this remaining balance will accrue interest at the Interest Rate from the
date of the $1,000,000 payment until further payments and so and so forth until
the Settlement Amount is fully satisfied through the payment options included
herein.

 



2

 

 

 



C.                 WHEREAS, reference to “Cyalume stock” in the Settlement
Agreement should have stated, and shall be deemed to have stated as of July 10,
2014, “Cyalume Technologies Holdings, Inc. stock”.

 

D.                WHEREAS, on July 10, 2014, and consistent with Paragraph 3.b.
of the Settlement Agreement, Cyalume paid Two Hundred Fifty Thousand Dollars
($250,000) to OmniGlow by wire transfer to “CitiBank, Acct. No. 35354087, ABA
No. 021000089”.

 

E.                 WHEREAS, on July 11, 2014, the Parties, having identified
certain typographical errors in the Settlement Agreement, agreed to correct
those errors and swap in the revised provision to the executed Settlement
Agreement.

 

F.                  WHEREAS, on July 11, 2014, Cyalume circulated the Settlement
Agreement (with the corrected provision), and OmniGlow, Randye M. Holland and
Stanley M. Holland as Trustees of the Randye M. Holland and Stanley M. Holland
Trust, the Leemon Family LLC and Ira Leemon accepted the revised Settlement
Agreement, and the Parties agreed that the revised version was to be deemed in
full force and effect as of July 10, 2014.

 

G.                WHEREAS, on July 17, 2014, and consistent with Paragraph 3.b.
of the Settlement Agreement, Cyalume Technologies Holdings, Inc. transferred
ownership of 625,139 shares of Cyalume Technologies Holdings, Inc. stock,
one-half to Stanley Holland and one-half to OmniGlow.

 

H.                WHEREAS, thereafter, the Parties agreed that the Settlement
Agreement was unambiguous but, to further clarify the Settlement Agreement to
reflect the Parties’ intentions as of July 10, 2014, the Parties agreed to
revise Settlement Agreement Paragraph 7.a. via the First Amendment.

 



3

 

 

I.                   WHEREAS, the Parties agreed that the First Amendment was
deemed to have been in full force and effect as of July 10, 2014.

 

J.                   WHEREAS, excepting Settlement Agreement Paragraph 7.a., the
Settlement Agreement’s terms and conditions were restated and incorporated by
reference into the First Amendment (a true and accurate copy of which is
appended hereto as Exhibit A) and otherwise remained in full force and effect.

K.                WHEREAS, on July 29, 2014, the Parties executed the First
Amendment and exchanged signatures.

 

L.                 WHEREAS, reference to “Cyalume stock” in the First Amendment
should have stated, and shall be deemed to have stated as of July 10, 2014,
“Cyalume Technologies Holdings, Inc. stock”.

 

M.               WHEREAS, on July 31, 2014, and consistent with Paragraph 3.b.
of the Settlement Agreement, Cyalume paid Six Hundred Twenty Five Thousand
Dollars ($625,000) to Stanley Holland as Trustee of the Randye M. Holland and
Stanley M. Holland Trust by wire transfer to “Wells Fargo, Acct. No. 0264433509,
ABA No. 121000248” and Cyalume paid Three Hundred Seventy Five Thousand Dollars
($375,000) to OmniGlow by wire transfer to “CitiBank, Acct. No. 35354087, ABA
No. 021000089”.

 

N.                WHEREAS, at present, Cyalume is under no obligation to make
any settlement payments to OmniGlow until January 10, 2016 at the earliest and,
in fact, in accordance with the Settlement Agreement, Cyalume could delay
payments until October 10, 2016.

 

O.                WHEREAS, OmniGlow has an immediate need to use such settlement
proceeds and Cyalume is making payment of the Accelerated Settlement Amount (as
defined immediately below) as an accommodation to OmniGlow.

 



4

 

 

P.                  WHEREAS, the Parties have reached accord to accelerate
Cyalume’s payment(s) remaining due under Paragraph 3 of the Settlement
Agreement, whereby Cyalume will pay One Million Four Hundred Thousand Dollars
($1,400,000) (the “Accelerated Settlement Amount”) in full and final
satisfaction of all monies due under the Settlement Agreement upon the execution
of this Second Amendment to the Settlement Agreement (the “Second Amendment”),
thereby (a) satisfying all of its Settlement Agreement payment obligations and
(b) allowing, among other things, the Randye M. Holland and Stanley M. Holland
Trust to receive One-Million, One Hundred Five Thousand Dollars ($1,105,000) and
providing OmniGlow immediate access to the remaining Accelerated Settlement
Amount of Two Hundred Ninety Five Thousand Dollars ($295,000).

 

Q.                WHEREAS, by this Second Amendment, the Parties agree to modify
the Settlement Agreement’s payment terms, and those other Settlement Agreement
terms and conditions impacted by Cyalume’s agreed-upon accelerated payment of
monies, and agree to the additional terms found herein set forth below.

 

R.                 WHEREAS, Stanley Holland, individually and in his capacity as
Trustee of the Randye M. Holland and Stanley M. Holland Trust, is, by virtue of
the Loan Modification Settlement Agreement including its exhibits (“LMA”),
LMA-related Settlement Agreement, Confessed Judgment and resulting judgment
therefrom, is a senior secured creditor of OmniGlow in the amount of
$1,923,285.06 plus recoverable costs and interest after May 16, 2015, which
secured debt Ira Leemon and Leemon Family LLC have personally guaranteed as set
forth in the LMA.

 

S.                  WHEREAS, judgment entered in Superior Court of California,
County of Ventura in Case Number 56-2015-00467575-CU-EN-VTA against OmniGlow
(the “California Judgment”) and writ of attachment issued in the amount of
$1,923,285.06 against “Any and all money owed from a company named Cyalume
Technologies, Inc. (“Cyalume”) that is the result of a judgment that was
obtained by OmniGlow LLC against Cyalume in Civil Action No. 06-706 in the
Superior Court of Hampden County, Massachusetts” on account of certain
obligations arising under various agreements by and between Stanley Holland,
individually and as Trustee of the Randye M. Holland and Stanley M. Holland
Trust, in the first instance, and OmniGlow, in the second instance, which
obligations Ira Leeman and Leemon Family LLC have personally guaranteed as set
forth in the LMA.

 



5

 

 

T.                  WHEREAS, Stanley Holland, individually and as Trustee of the
Randye M. Holland and Stanley M. Holland Trust, reached agreement with OmniGlow
and Ira Leemon concerning partial satisfaction of payment of the California
Judgment, whereby Stanley Holland, individually and on the Randye M. Holland and
Stanley M. Holland Trust’s behalf, agreed to permit payment of the monies due
hereunder consistent with amended Paragraph 3.b. such that, among other things,
OmniGlow and Ira Leemon may have present use of funds they are not otherwise
entitled to for purposes of paying certain OmniGlow unsecured creditors.

 

U.                Cyalume acknowledges that Cyalume recently procured a new
lender who was fully informed of and, therefore, has knowledge of the Amended
Final Judgment and monies owed to OmniGlow pursuant to the Settlement Agreement,
and, as such, fully intended to have the Settlement Agreement satisfied as part
of loan provided to Cyalume.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by all the Parties, and in consideration of the
promises and covenants set forth herein, the Parties hereby stipulate and agree
to the following:

 



6

 

 

1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to them by the Settlement Agreement, as amended.

 

2. Amendments to the Settlement Agreement.

 

a. Section 3.b. of the Settlement Agreement is hereby amended and restated as
follows:

 

“3. Settlement Payment.

 

b. Cyalume shall make payment of One Million Four Hundred Thousand Dollars
($1,400,000) as an accelerated payment against those monies remaining due and
owing under the Settlement Agreement, payable to OmniGlow by depositing said One
Million Four Hundred Thousand Dollars ($1,400,000) in escrow ("Escrow") with
Judd Peskin of Peskin, Courchesne & Allen, P.C. located at 101 State St #401,
Springfield, Massachusetts 01103) ("Deal Agent"). OmniGlow has retained the Deal
Agent as its legal counsel for the purpose of effectuating the settlement
payment process outlined in this Paragraph.

 

The One Million Four Hundred Thousand Dollars ($1,400,000) deposit shall be by
wire transfer to Deal Agent’s Attorney Trust Account, United Bank Acct. Name
Peskin, Courchesne & Allen, P.C., Acct No. _______, ABA No. _______ (the
“Cyalume Final Wire”). The Deal Agent shall then wire One Million One Hundred
Five Thousand Dollars ($1,105,000) to the Randye M. Holland and Stanley M.
Holland Trust via wire to Wells Fargo Acct. No. _______, ABA No. _______, then
pay costs associated with Escrow to Deal Agent, and then wire the remaining
balance to OmniGlow via wire to Spina & Kreitzman Attorney Trust Account Bank of
America Acct. No. _______, ABA No. _______, at which time the Escrow shall be
closed. The Cyalume Final Wire shall occur by the close of business the fifth
calendar day following the Parties’ execution of this Second Amendment.

 

The Parties’ acknowledge that Cyalume’s payment of the Cyalume Final Wire
satisfies all Settlement Agreement payment obligations of Cyalume. Payment shall
be deemed made upon confirmation of Deal Agent’s receipt of the Cyalume Final
Wire (“Cyalume Final Wire Payment”).

 

b. Section 5 of the Settlement Agreement is amended and restated in its entirety
as follows:

 

“5. Satisfaction of Amended Final Judgment. OmniGlow, Randye M. Holland and
Stanley M. Holland as Trustees of the Randye M. Holland and Stanley M. Holland
Trust, the Leemon Family LLC and their counsel of record authorize Cyalume’s and
Jachmann’s counsel of record, Thomas T. Reith, to execute the document appended
here as Exhibit B indicating that Cyalume and Jachmann have satisfied the
amounts due under the Amended Final Judgment in full (the “Satisfaction”).
Thomas T. Reith shall hold the Satisfaction in escrow until the Cyalume Final
Wire Payment. At that time, Thomas T. Reith may release the Satisfaction and
file it with the Hampden County Superior Court. OmniGlow, Randye M. Holland and
Stanley M. Holland as Trustees of the Randye M. Holland and Stanley M. Holland
Trust, the Leemon Family LLC and their counsel of record authorize Thomas T.
Reith to so release and file the Satisfaction.”

 



7

 

 

c. Section 8(a) of the Settlement Agreement is amended and restated in its
entirety as follows:

 

“8. Settlement and Release of Civil Claims.

 

Immediately upon the Cyalume Final Wire Payment due under Paragraph 3 above,
OmniGlow, Randye M. Holland and Stanley M. Holland as Trustees of the Randye M.
Holland and Stanley M. Holland Trust, the Leemon Family LLC and Ira Leemon and
their respective successors and assigns, officers, directors, members,
stockholders, partners, agents, servants, employees, insurers, attorneys and
representatives release, acquit and forever discharge Cyalume and all of its
successors and assigns, officers (including Jachmann), directors, members,
stockholders, partners, agents, servants, employees, insurers, attorneys and
representatives from any and all disputes, damages, actions, liabilities,
attorneys’ fees, costs, demands and any other claims, including the Civil
Claims, known or unknown, suspected or unsuspected, arising out of, relating to
or in any way connected with the Civil Claims and Amended Final Judgment
(collectively, the “Cyalume Released Claims”), but not the obligations in or
arising from the Settlement Agreement, as twice amended.”

 

3. Conditions to Effectiveness. The effectiveness of this Second Amendment is
subject to the fulfillment of each of the following conditions precedent:

 

a. Board Consent. Cyalume and OmniGlow will secure their respective Board’s /
Member’s consent to the Second Amendment, and will provide all Parties copy of
the corresponding written resolution.

 

b. Execution of the Amendment. All Parties shall have executed this Second
Amendment and shall have received a counterpart to this Second Amendment, duly
executed by each of the other Parties.

 



8

 

 

c. Payment. Cyalume shall timely pay the Accelerated Settlement Amount as set
forth in Paragraph 3.b. of the Settlement Agreement, as amended hereby.

 

4. Representations and Warranties.

 

Each of the applicable Parties represents and warrants as follows:

 

a. The execution, delivery and performance by the Parties to this Second
Amendment and the performance by the Parties of the Settlement Agreement, as
amended by the First Amendment and hereby, to the extent necessary, have been
duly authorized by all necessary action, and the Parties have all the requisite
power, authority and legal right to execute, deliver and perform this Second
Amendment and to perform the Settlement Agreement, as amended hereby.

 

b. The negotiation and execution of this Second Amendment has been done at arm’s
length, all Parties have acted in good faith and in accordance with any
fiduciary duties they may possess and the agreements contained in this Second
Amendment, once consummated, have resulted and will result in both direct and
indirect benefits to all the Parties.

 

c. The representations and warranties contained in Paragraphs 10 and 11 of the
Settlement Agreement are true and correct in all material respects after giving
effect to this Second Amendment as though made on and as of the date hereof
(except to the extent such representations and warranties expressly relate to an
earlier date), and there has occurred no default with respect to the Settlement
Agreement as of the date hereof, nor would a default result from this Second
Amendment becoming effective in accordance with its terms.

 

d. OmniGlow, Ira Leemon, and Leemon LLC represent and warrant that no single
OmniGlow creditor who is not a Party to the Settlement Agreement is owed more
than $130,000.

 



9

 

 

e. Each of the Parties has been given the opportunity to have counsel of their
choice review and approve this Second Amendment.

 

5. Indemnification.

 

A. To the fullest extent permitted by law, Ira Leeman, the Leemon Family LLC and
OmniGlow (collectively the “OmniGlow Indemnifying Parties”) shall indemnify,
defend, and hold Jachmann and Cyalume and its subsidiaries, affiliates,
officers, directors, members, managers, agents, attorneys, successors and
assigns (collectively the “Indemnified Parties”), harmless from and against all
debts, demands, claims, lawsuits, investigations, costs, liabilities, amounts
paid in settlement, damages, losses, and other expenses, including, but not
limited to, attorneys’ fees, expenses and court costs, penalties, fines,
liquidated and punitive damages as well as fees and expenses of defense, appeal
and settlement of any legal or administrative proceedings instituted against the
Indemnified Parties and all costs of investigation therewith (collectively the
“Indemnifiable Losses”), to the extent such Indemnifiable Losses are caused by,
or that result from or are related in any way to (a) the transactions and
agreements provided for by this Second Amendment, (b) the performance or failure
to perform by any Indemnifying Party of any duty, obligation, covenant, or
agreement imposed upon them by this Second Amendment, (c) any breach by an
Indemnifying Party of any of the representations, warranties, agreements, or
covenants contained in this Second Amendment, and (d) any action that seeks to
void or contest the transactions contemplated in or by this Second Amendment or
increase the Parties’ bargained-for Accelerated Settlement Amount. The OmniGlow
Indemnifying Parties agree that this provision shall survive any voiding of the
Second Amendment, and that good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, was exchanged for this specific
paragraph.

 



10

 

 

B. To the fullest extent permitted by law, should this Second Amendment be
voided or contested and, as a result, Cyalume is ordered or otherwise required
to pay One Million Nine Hundred Thousand Dollars ($1,900,000) to OmniGlow
consistent with the terms set forth in Settlement Agreement Paragraph 3.b. (or
any amount in excess of $1,400,000, up to and including the $1,900,000 figure),
Cyalume shall only be required to pay One Million Four Hundred Thousand Dollars
($1,400,000) and Stanley Holland, individually and as Trustee of the Randye M.
Holland and Stanley M. Holland Trust (collectively the “Holland Indemnifying
Parties”) shall indemnify and hold Cyalume harmless as to the remaining Five
Hundred Thousand Dollars ($500,000) of the One Million Nine Hundred Thousand
Dollars ($1,900,000) (or any amount in excess of $1,400,000, up to and including
the $1,900,000 figure). The Holland Indemnifying Parties agree that this
provision shall survive any voiding of the Second Amendment, and that good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, was exchanged for this specific paragraph.

 

6. Miscellaneous.

 

a. Continued Effectiveness of the Settlement Agreement. Except as otherwise
expressly provided herein, the Settlement Agreement, as amended, is and shall
continue to be, in full force and effect and is herby ratified and confirmed in
all respects, except that on and after the date hereof all references in the
Settlement Agreement to “this Agreement”, “hereto”, “hereof” and “hereunder” for
words of similar import referring to the Settlement Agreement shall mean the
Settlement Agreement as amended by the First Amendment and this Second
Amendment.

 

b. Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Second Amendment by facsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Second
Amendment.

 



11

 

 

c. Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Second Amendment for any other
purposes.

 

d. Governing Law. This Second Amendment shall be governed by the laws of the
Commonwealth of Massachusetts.

 

e. Waiver of Jury Trial. AS TO THIS SECOND AMENDMENT ONLY, THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

SIGNATURES ON FOLLOWING PAGE


 

 

 

 



12

 

 



CYALUME TECHNOLOGIES INC.   OMNIGLOW, LLC           By: /s/ Zivi Nedivi   By:
/s/ Ira S. Leemon           Name:    Zivi Nedivi   Name:     Ira S. Leemon      
    Title:   CEO   Title: President           RANDYE M. HOLLAND AND   THE LEEMON
FAMILY LLC STANLEY M. HOLLAND TRUST                 By: /s/ Stanley M. Holland  
By: /s/ Ira S. Leemon           Name:    Stanley M. Holland   Name:     Ira S.
Leemon           Title:   Trustee   Title: Manager           IRA LEEMON,
INDIVIDUALLY                 /s/ Ira Leemon      

 \

Acknowledgement and Agreement

 

I, Judd L. Peskin, the above-identified Deal Agent, being a Partner at Peskin,
Courchesne & Allen, P.C. of 101 State Street, Suite 301, Springfield,
Massachusetts 01103, hereby acknowledge receipt of this Second Amendment To The
Parties’ July 10, 2014 Confidential Settlement Agreement And Mutual Release
(including its Exhibits A and B), agree to carry out the Deal Agent instructions
set forth in Paragraph “3. Settlement Payment” above and certify that OmniGlow,
alone, is responsible for the fees associated with any services that I perform
or costs / expenses that I incur in connection with carrying out the Deal Agent
instructions set forth in Paragraph “3. Settlement Payment” above.



 



  /s/ Judd L. Peskin   Judd L. Peskin, Esq.   Peskin, Courchesne & Allen, P.C.  
101 State Street, Suite 301   Springfield, MA 01103



 



13

